ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
AWA Wilson JV                                )      ASBCA No. 61951
                                             )
Under Contract No. W912QR-14-C-0010          )

APPEARANCE FOR THE APPELLANT:                       David G. Loseman, Esq.
                                                     Armstrong Teasdale LLP
                                                     St. Louis, MO

APPEARANCE FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney

                                   ORDER OF DISMISSAL

       The appeal has been withdrawn. Accordingly, it is dismissed from the Board's docket
with prejudice.

       Dated: March 15, 2019



                                                  1\.dmi · rative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61951, Appeal of A WA Wilson JV,
rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals